ATTORNEY GRIEVANCE COMMISSION                                                              *     IN THE
      OF          MARYLAND                                                                             COURT OF APPEALS
                                                                                                 *     OF MARYLAND
                                                 petitioner,
                                                                                                *      Misc. Docket AG, No.
     v.                                                                                                t.rtember Term, 20lg
                                                                                                                              14

                                                                                                *
    JOHN EDWARD COPPOCK ,                                                          JR.
                                               Respondent.


                                                                                         ORDER

                            This matter came before the court on the Joint
                                                                           Petition of the Attorney Grievance
  commission of Maryland and Respondent, John Edward
                                                     Coppock Jr., to reprimand the
  Respondent for violations of Rules 1.3 and 8.4(d)
                                                    of the Maryland Rules of professional
 Conduct. The Court having considered the Petition,
                                                    and the record herein, it is this 3rd

 day of January,2019;

                       ORDERED, that the Respondent, John Edward Coppock,
                                                                          Jr., be reprimanded for
violating Rules l '3 and 8.4(d) of the Maryland Rules professional
                                                     of            conducr: and it is
further

                      ORDERED, that judgment                                         in the amount of $802.00 be entered   against the
Respondent in favor of the Attorney Grievance commission
                                                         of Maryland.



 Pursuant to Maryland Uniform Electronic Legal

                                                                                              /s/ Mary Ellen Barbera
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-01-03 14:55-05:00
                                                                                              Chief Judge


Suzanne C. Johnson, Clerk